     Case: 4:20-cr-00687-HEA Doc. #: 2 Filed: 11/05/20 Page: 1 of 1 PageID #: !4I
                                                                                                             ii
                                                                                                             : i
                                                                                        '                    'i
                                  UNITED STATES DISTRICT COURT                  surrREsftli:rrJ
                                                                                        , I              1
                                   EASTERN DISTRICT OF MISSOURI
                                        EASTERN DIVISION                                1   NOV J ..1_ ~ :202rn
                                                                                       :U.S. DISTi:ilCT
                                                                                               ··t- ,vOURT
                                                                                                        .
                                                                                      EA.STERN 13lSnllCT OF MO
UNITED STATES OF AMERICA,                             )                                 ·       Sl! LOUIS
                                                                                                    !
                                                      )                                                  '.
                                                                                                         'i

                            Plaintiff,                )                                                  !I
                                                                                                         Ii
                                                      )       No.                                        1 !



v.                                                    )

DEMETRIUS ADAMS,
                                                      )
                                                      )
                                                                4:20CR00687 CDP/NAB
                                                      )
                            Defendant.                )

                                           INDICTMENT

                                            COUNT ONE

        The Grand Jury charges that:
                                                                                                                 I
 On or about September 5, 2020, in the1 City of St. Louis, within the Eastern District of Mis~ouri,
                                                                                                     :I
                                         DEMETRIUS ADAMS,                                                    1
                                                                                                     . '
                                                                                                       i'            .
the Defendant herein, knowing he had pre-yiously been convicted in a court of law of one ~rjmore
                                                                                                     t       I
crimes punishable by a term of imprisonment exceeding one year, knowingly possessed a fi,r~arm,
                                                                    .                                ~       l

and the firearm previo,usly traveled in i.nterstate or foreign commerce during or prior to
                      __/
                                                                                                b~Jng
                                                                                                 !i
                                                                                                      in
                                                                                                 'l
                                                                                                             i
Defendant's possession.
                                                                                                 'i
                                                                                                 : !
                                                                                                 ;!
     In violation of Title 18, United States Code, Section 922(g)(l).                            .I
                                                                                                 '       ~




                                                                                                 .I
                                                            . ATRUEBILL                          ; i     '




                                                             FOREPERSON                         :i
                                                                                                '; il
JEFFREY B. JENSEN
United States Attorney                                                                          . I
                                                                                                         I
                                                                                                ;I
                                                                                                         '


DANIEL JAMES, #53370MO
Special Assistant United States Attorney                                                        • i
                                                                                                'i
                                                                                                :I
                                                                                                ,I
                                                                                                :I
                                                                                                .I
                                                                                            -   '-'-----·------
